Title: From Thomas Jefferson to Richard Henry Lee, 17 July 1779
From: Jefferson, Thomas
To: Lee, Richard Henry



Dear Sir
Williamsburgh July 17. 1779

This being post morning and many letters to write I must beg leave to refer you for some articles to my letter to the feild officers of Northumberland &c.. In order to render our miserable navy of some service orders were some time ago issued for two gallies on the seaboard of the Eastern shore to join the others; another galley heretofore stationed in Carolina (if not purchased by that government as proposed by our assembly) will be called into the bay. It seems we have few or none which can ride on the middle grounds. It is therefore in contemplation to keep them about the North cape for the protection of the North channel, and for the purpose of descrying such hostile vessels coming into the bay as they may be competent to attack. From a very early period of this contest it has been my uniform opinion that our only practicable defence was naval; and that tho’ our first efforts in that way must be small and would probably be unsuccesful, yet that it must have a beginning and the sooner the better. These beginnings have indeed been unsuccesful beyond all my fears. But it is my opinion we should still persevere in spite of disappointment, for this plain reason that we can never be otherwise defended. Impressed with the necessity of this kind of defence, the assembly so long ago as October 1776 were prevailed on to direct two frigates and two large gallies to be built. Being ignorant of these things myself, but having great confidence in the British experience on the water, the proposition only referred as to the frigates to their method, and as to the gallies to the Philadelphia plan. I left the house soon after; some members vain enough to suppose they could correct errors in the construction of British vessels, got the plan changed: their plan was again ventured to be improved on by the navy-board, and the event was £100,000 laid out to not a shilling’s benefit. I beleive now we should be gainers were we to burn our whole navy, and build what we should be able on plans approved by experience and not warped to the whimsical ideas of individuals, who do not consider that if their projects miscarry their country is in a manner undone. I am in hopes that Congress are about to correct their long continued habits of neglect to the trade of these Southern states, and to send us some aid. I shall refer to the Council the article of the bounty mentioned in your letter. My own idea is that the recruiting officer should apply here for such sum as he thinks he may want, lodging his bond and security for the due expenditure of it (without which  we issue no money on account). As he is a standing officer, and will derive considerable advantage from his success, I think he cannot deem it hard to leave the application to be made by himself.
I am Dear Sir with much respect Your most obedt. & most humble servt.,

Th: Jefferson

P.S. The council approve of the above method of sending out the recruiting money.

